DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The preliminary amendment filed 7/29/20 has been entered and made of record.
	Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/29/20, 1/13/21, 5/26/21, and 12/29/21 are in accordance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-23, 28-31, and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub. No. 2013/0156198) and Bora et al. (U.S. Pub. No. 2014/0062297).
In regard to claim 21, Kim teaches a system comprising: 
one or more processors (i.e. processing circuit 1604 may include or implement one or more processors) (Fig. 16, para[0064]); and 
one or more computer-readable media storing computer-executable instructions that, when executed on the one or more processors, cause the one or more processors to perform acts (a storage medium may represent one or more devices for storing data including read-only memory (ROM), random access memory (RAM), magnetic disk storage mediums, optical storage mediums, flash memory devices and/or other machine-readable mediums and, processor-readable mediums, and/or computer-readable mediums for storing information; the various methods described herein may be fully or partially implemented by instructions and/or data that may be stored in a "machine-readable medium," "computer-readable medium," and/or "processor-readable medium" and executed by one or more processors, machines and/or devices) (para[0082]) comprising: 
However, Kim does not explicitly teach receiving, from a first device located at a first position within an environment that is remote from the system, first data that identifies a second device located at a second position within the environment; 
receiving second data that identifies a third device located at a third position within the environment; 
generating environment data based at least in part on the first data and the second data, the environment data indicating the second position and the third position within the environment relative to one another; and 
storing the environment data.  
In the same field of endeavor, Bora teaches 
receiving, from a first device located at a first position within an environment that is remote from the system, first data that identifies a second device located at a second position within the environment (i.e. WD1 (Wireless Device1) 2550 can find out the most effective path to communicate with a particular II Device in the mesh network depending upon the signal strengths between WD1 2550 (i.e., “first device” and “first sensor data”) and that particular II Device (i.e., “second device”) and signal strengths between WD1 2550 and other II Devices wirelessly connected to other II Devices and that particular II Device) (Fig. 25; para[0211]); 
receiving second data that identifies a third device located at a third position within the environment (i.e. WD1 (Wireless Device1) 2550 can find out the most effective path to communicate with a particular II Device in the mesh network depending upon the signal strengths between WD1 2550 and that particular II Device (i.e., “second device” and “second sensor data”) and signal strengths between WD1 2550 and other II Devices wirelessly connected to other II Devices and that particular II Device (i.e., “third device")) (Fig. 25; para[0211]); 
generating environment data based at least in part on the first data and the second data, the environment data indicating the second position and the third position within the environment relative to one another (i.e. process for forming a mesh network; process would generally involve the wireless device communicating with all of the II Devices within its signal range (i.e., “first position of the first device”), and having each II Device also communicate to other II Devices within its signal range, with an ultimate output sent back to the wireless device including the current status and ID's of all II Devices in signal range for wireless device and each II Device within the network; for example, WD1 (Wireless Device1) 2550 can find out the most effective path to communicate with a particular II Device in the mesh network depending upon the signal strengths between WD1 2550 and that particular II Device and signal strengths between WD1 2550 and other II Devices wirelessly connected to other II Devices and that particular II Device) (Fig. 25; para[0206]-[0211]); and 
storing the environment data (i.e. process would generally involve the wireless device communicating with all of the II Devices within its signal range (i.e., “the environment”), and having each II Device also communicate to other II Devices within its signal range, with an ultimate output sent back to the wireless device including the current status and ID's of all II Devices in signal range for wireless device and each II Device within the network; using the statuses and information from each II Device, the application device run on the wireless device 2550 would then create a map of the entire network, including what II Devices are connected to what II Device and each connection's signal strength; memory 106) (Fig. 25; para[0206]-[0211]).  
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Kim and Bora because Bora teaches a wireless interface for controlling a network of devices and making a map of the network (See, for example, para[0211]).  Therefore, it would have been obvious to combine the teachings of Kim and Bora.	
In regard to claim 22, Kim and Bora teach all of the limitations of claim 21 as discussed above.  In addition, Kim teaches wherein receiving the first data and receiving the second data comprises receiving two or more of audio data (paragraphs [0046]-[0047]; the wireless device may estimate a time delay of arrival (TDOA) of recorded desired user audio using (a) the one or more microphones located on the wireless device and/or (b) the one or more microphones located on the external devices 710; sound/audio is then played back from wireless device loudspeaker (to be captured by the external device(s)) and the wireless device retrieves a corresponding direction of arrival (DOA) from the external device(s) 712; the wireless device DOA and target user DOA are then compared by the wireless device using the external device microphone(s) 714), image data (paragraph [0059]; stereo cameras on the wireless device 102 may be used to identify the location of the external device)
However, Kim does not explicitly teach wireless signal-strength data that indicates one or more characteristics associated with one or more wireless signals within the environment, and light data.
In the same field of endeavor, Bora teaches wireless signal-strength data that indicates one or more characteristics associated with one or more wireless signals within the environment (i.e. using the statuses and information from each II Device, the application device run on the wireless device 2550 would then create a map of the entire network, including what II Devices are connected to what II Device and each connection's signal strength) (Fig. 25, para[0206]-[0211]), and light data (i.e. sending one or more control signals from the controller/processor 106 to the LED current control circuit 120 corresponding to a blended light having a specified color, and sending an on/off signal having a cycle time from the LED current control circuit 120 to each LED 122 in response to the one or more control signals) (para[0113]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Kim and Bora for the same reasons as those discussed above for claim 21.
In regard to claim 23, Kim and Bora teach all of the limitations of claim 21 as discussed above.  In addition, Kim teaches wherein receiving the one or more of the first data and the second data comprises receiving one or more audio signals; and the acts further comprising analyzing the one or more audio signals to identify one or more of the second device and the third device based at least in part on determining that at least a portion of the one or more audio signals matches audio output by one or more of the second device and the third device within the environment (i.e. the wireless device may estimate a time delay of arrival (TDOA) of recorded desired user audio using (a) the one or more microphones located on the wireless device and/or (b) the one or more microphones located on the external devices 710; sound/audio is then played back from wireless device loudspeaker (to be captured by the external device(s)) and the wireless device retrieves a corresponding direction of arrival (DOA) from the external device(s) 712; the wireless device DOA and target user DOA are then compared by the wireless device using the external device microphone(s) 714) (para[0046]-[0047]).  
In regard to claim 28, Kim and Bora teach all of the limitations of claim 21 as discussed above.  However, Kim does not explicitly teach wherein generating the environment comprises generating a map of the environment and transmitting at least a portion of the map to one or more devices within the environment.
In the same field of endeavor, Bora teaches wherein generating the environment comprises generating a map of the environment and transmitting at least a portion of the map to one or more devices within the environment (i.e. process would generally involve the wireless device communicating with all of the II Devices within its signal range, and having each II Device also communicate to other II Devices within its signal range, with an ultimate output sent back to the wireless device (i.e., “first device”) including the current status and ID's of all II Devices in signal range for wireless device (i.e., “second device”, “third device”) and each II Device within the network (or, alternatively, could also be a “third device”); using the statuses and information from each II Device, the application device run on the wireless device 2550 would then create a map of the entire network, including what II Devices are connected to what II Device and each connection's signal strength; memory 106) (Fig. 25; para[0206]-[0211]).   
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Kim and Bora for the same reasons as those discussed above for claim 21.
In regard to claims 29-31, the claims recite analogous limitations to claims 21-23 above, and are therefore rejected on the same premise.  	
In regard to claim 35, Kim and Bora teach all of the limitations of claim 29 as discussed above.  In addition, Kim teaches wherein the receiving the first data comprises receiving data that indicates a wireless signal strength between the first device and the second device (i.e. using the statuses and information from each II Device, the application device run on the wireless device 2550 would then create a map of the entire network, including what II Devices are connected to what II Device and each connection's signal strength; memory 106) (Fig. 25; para[0206]-[0211]).  
In regard to claim 36, Kim and Bora teach all of the limitations of claim 29 as discussed above.  In addition, Kim teaches wherein the receiving the first data comprises receiving one or more images captured by a camera within the environment, the one or more images including at least one image that includes the second device (i.e. stereo cameras on the wireless device 102 may be used to identify the location of the external device (e.g., via object recognition); wherein the “second device” is an object such as the external device of Kim) (Fig. 13; para[0059]).  
In regard to claim 37, Kim and Bora teach all of the limitations of claim 29 as discussed above.  In addition, Kim teaches wherein the receiving the first data comprises receiving time-difference-of-arrival (TDOA) data indicative of a TDOA between audio received at a first microphone of the first device and a second microphone of the first device, the audio having been output by the second device (the wireless device may estimate a time delay of arrival (TDOA) of recorded desired user audio using (a) the one or more microphones located on the wireless device and/or (b) the one or more microphones located on the external devices 710; sound/audio is then played back from wireless device loudspeaker (to be captured by the external device(s)) and the wireless device retrieves a corresponding direction of arrival (DOA) from the external device(s) 712; the wireless device DOA and target user DOA are then compared by the wireless device using the external device microphone(s) 714) (para[0046]-[0047]).  
Allowable Subject Matter
Claims 24-27, 32-34, and 38-40 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristin Dobbs whose telephone number is (571)270-7936. The examiner can normally be reached Monday and Thursday 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KRISTIN DOBBS
Examiner
Art Unit 2488



/KRISTIN DOBBS/Examiner, Art Unit 2488                                                                                                                                                                                                        
/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488